Applicant's arguments filed 4/14/2021 have been fully considered but they are not persuasive. See argument below. The rejection below is essentially copied and pasted from Examiner Nielsen Nonfinal action dated 5/30/2018. This acknowledgement was inadvertently omitted from the Final Office Action dated 4/30/2019.

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

	The prior art of record in this application reflects the level of skill in the art.  Thus, a specific finding of the level of skill is not necessary.  Chore-Time Equipment, Inc. v. Cumberland Corp., 218 USPQ 673 (Fed. Cir. 1983).  
In KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007), the Supreme Court identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham, including:  
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  

See also MPEP 2143.  The rejection analysis does not require an explicit teaching of a motivation to combine in the prior art.  Ball Aerosol v. Ltd. Brands, 89 USPQ2d 1870 (Fed. Cir. 2009).  Exemplary rationales for establishing a prima facie case are discussed below. 
Applicant’s claims are discussed above.  

A. 	Claims 1, 7-13, 16-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over AU 72699/74 (of record) (herein, Whitehead) in view of US Patent No. 4,145,206 (herein, Ford) (of record) as informed by Samples, “Turfgrass Establishment Turfgrass Seed”, University of Tennessee Extension [downloaded from the website https://extension.tennessee.edu/publications/Documents/W160-E.pdf on September 7, 2017] (herein, Samples). 

Scope and Contents of the Prior Art
	Whitehead was directed generally to pelletized seed.  At page 2, paragraph 1. 
	Claim 1, element “at least two seeds of elongated form”:  Whitehead disclosed that the pellet comprises a plurality of elongate seeds.  At page 7, paragraph 1, Fig. 2 and 3. 
	Claim 1, element “the pellet consists of the seeds embedded within a matrix”:  Whitehead disclosed that the pellet has seeds in a matrix of brown coal.  Id. 
	Claim 1, element “at least 60% of the seeds are oriented in directions essentially parallel to the pellet”:  Whitehead disclosed that the seeds tend to align themselves with the direction of extrusion (i.e. with the length of the pellet).  Id.  Figure 2 illustrates that four of four seeds [i.e. 100 %] are aligned parallel with the long dimension of the pellet. 
	Claim 1, element “wherein the matrix does not comprise distinct layers of different constitution”:  Whitehead disclosed a non-layered matrix.  See above and, e.g. Fig. 2 and 3; claim 1.  Moreover, Whitehead disclosed that the matrix, with seeds, was formed by extrusion of a plastic mass, which can comprise brown coal and water.  At page 3, paragraph 3. 
	Claim 1, element “wherein the seed material pellet comprises 2 to 15 seeds”:  Whitehead further disclosed that the pellet illustrated by Fig. 2 was typical.  At page 7, paragraph 4.  By inspection, the pellet illustrated in Whitehead’s Fig. 2 has four seeds.  Moreover, the person of ordinary skill in the art would have found it obvious to adjust the number of seeds per pellet in the ordinary course of optimizing the seed-containing pellet for its intended use.
Claim 1, element “wherein the pellet has a total weight in the range of 50 to 250 mg”:  Whitehead disclosed that the pellets can have a size of about 0.25” to 1.5” [about 6.4 * to 38 mm] on a side by about 0.5” to 2” [about 13 to 50 mm] in length.  At page 9, paragraph 2.  The smaller dimensions correspond to a volume of about 0.4 cm3, which for a density of one would correspond to a mass of about 400 mg.  More generally, Whitehead disclosed that the extrudate (i.e. the seed-containing pellet before drying) can be of any desired size.  At page 9, paragraph 2.  
Claim element 1, “wherein the weight of one seed is in the range of 2 to 5 mg and/or wherein the weight of the seeds in the pellet is in the range of 4 to 75 mg”:  Ford was directed to a seed-containing pellet.  Abstract.  Ford disclosed that the pellets can comprise grass seed for lawns.  Abstract, Fig. 2, claim 2.  More specifically, Ford disclosed that the grass seed can be rye grass or fescue grass.  Column 2, paragraph 8.  Samples informed the disclosures of Ford and Whitehead by disclosing that one pound [i.e. 454 g] of Tall Fescue, annual ryegrass, or perennial ryegrass has about 230,000 seeds.  At page 2.  By straightforward calculation, each seed of these grasses would have a mass of about 2 mg. 
Claim 1, element “wherein the pellet has a maximum diameter in the range of 1 to 5 mm”:  Whitehead also disclosed that a side of the pellet can be about 0.25" (about 6.4 mm), which would correspond to a maximum diameter of about 5.5 mm.  That is, for example, an equilateral triangle cross-section of the pellet having a side of 6.4 mm would have an orthogonal measurement (peak to base) of about 85% of the length of each side.  Moreover, the person of ordinary skill in the art would have found it obvious to adjust the size of the seed-containing pellet in the ordinary course of optimizing the seed-containing pellet for its intended use, as Whitehead also disclosed.  See above. 
Claim 1, element “wherein the pellet has a maximum dimension that is higher than the maximum diameter of the pellet”:  Whitehead disclosed that the pellets can have a diameter of, e.g. about 5.5 mm in diameter [see calculation above] by, e.g. about 0.5” [about 13 mm] in length.  See above and Whitehead at page 9, paragraph 2.  

	With regard to claim 7, Whitehead disclosed an embodiment having a homogenous matrix.  See above. 
	With regard to claims 8 and 10, Whitehead disclosed that the matrix can include fibrous material [i.e. particulate].  At page 9, paragraph 3 to page 10, paragraph 1.  Specifically, the fibrous material can be cotton fibers.  Id. 
With regard to claim 9, Whitehead disclosed that the matrix can be formed of clay.  At page 9, paragraph 1. 
	With regard to claims 11 and 18, Whitehead disclosed that the matrix can be light in weight.  At page 9, paragraph 1.  Moreover, Whitehead disclosed that the pellets can comprise at least 50 % brown coal and to be formed by removal of water from the plastic matrix.  At page 9, paragraph 2.  Thus, taken together, Whitehead is understood to disclose a pellet having up to 50 % cavity volume, i.e. a porosity of up to 0.5. 
	With regard to claim 12, the product-by-process is structurally the same as the product claimed in claim 1.  
With regard to instant claims 13 and 19, Ford disclosed that the pellets can comprise grass seed for lawns.  Abstract, Fig. 2, claim 2.  More specifically, Ford disclosed that the grass seed can be rye grass or fescue grass [i.e. lawn grasses], which are in the botanical family Poaceae.  Column 2, paragraph 8. 
With regard to claims, a person of ordinary skill in the art would have found it obvious to adjust the mass of the seed-containing pellet in the ordinary course of optimizing the composition for its intended use.  See also the discussion of claim 1, above.  Moreover, a pellet having the dimensions disclosed by Whitehead and discussed above and a density of about 0.5 (because of porosity, discussed above), would by straightforward calculation have a mass of about 200 mg per pellet. 
With regard to claim 16, as noted above, Whitehead disclosed suitable pellet dimensions.  
	With regard to claim 17, Whitehead disclosed a pellet from ½” up to 2” in maximum dimension [i.e. about 13 to 51 mm, which overlaps the claimed dimension].  See above.  
	With regard to claim 21, as noted above, Whitehead disclosed that the matrix can include fibrous material [i.e. particulate].  At page 9, paragraph 3 to page 10, paragraph 1.  Specifically, Whitehead disclosed that the fibrous material can be cotton fibers.  Id. 

Ascertainment of the Difference between the Scope of the Prior Art and the Claims (MPEP § 2141.012)
Whitehead did not explicitly state the weight of one seed, but Ford as informed by Samples provided information to readily calculate seed weights and thereby cures the deficiency. 
Whitehead did not explicitly disclose a seed-containing pellet in which the seed was from the botanical class Poaceae, but Ford disclosed pellets comprising grass seeds and thereby cures the deficiency. 
Whitehead did not explicitly disclose a seed-containing pellet in which the second and orthogonal dimension was 1-5 mm or 1.5 to 2.5 mm, but did disclose that a pellet in which, by straightforward calculation, has a second and orthogonal dimension of about 5.5 mm. 
Whitehead did not disclose a seed-containing pellet having a mass of 50 to 250 mg, but in combination with Ford did disclose seed-containing pellets which by calculation have a mass of about 400 mg. 

Finding of Prima Facie Obviousness Rationale and Motivation 
(MPEP § 2142-2143) 
It would have been prima facie obvious to a person of ordinary skill at the time of the effective filing date upon reading Whitehead to contemplate incorporating lawn grass seeds into the pellet, because lawn grass seed was commercially significant and was advantageously sown in carefully calibrated densities, and to turn to Ford and Samples for details of grass seeds.  
Moreover, the ordinary artisan would have found it obvious to combine prior art elements (pellets having generic seeds according to Whitehead, combined with disclosure by Ford of pellets having lawn grass seeds) according to known methods to yield predictable results.  Whitehead and Ford each asserted that seeds can be successfully incorporated into a matrix to form a seed-containing pellet. 
Furthermore, the ordinary artisan would have found it obvious to simply substitute one known element (lawn grass seeds as disclosed by Ford) for another (generic seeds as disclosed by Whitehead) to obtain predictable results.  Ford provided specificity of seed type that usefully informed the Whitehead disclosure to make specific product. 
It would have been prima facie obvious to a person of ordinary skill at the time of the effective filing date upon reading Whitehead to adjust the number of seeds per pellet, because some small plants having elongated seeds, e.g. turfgrasses, typically grow more densely than some other plants having elongated seeds, e.g. maple trees.  Moreover, Whitehead suggests adjusting the number of seeds per pellet by commenting that only one seed per pellet was often undesirable.  At page 2, paragraph 2.  Thus, the ordinary artisan would have found it obvious to adjust the number of seeds per pellet to achieve different planting densities.  Moreover, the ordinary artisan would also have found it obvious to modulate the number of seeds per pellet based on the expected germination rate of the seed.  (See Whitehead addressing seed loss by consumption and adverse germination, at page 2, paragraph 2.)  Thus, drawing on a fund of knowledge common in the art, the person of ordinary skill in the art would have found it obvious to use a known technique to improve similar product in the same way. 
It would have been prima facie obvious to a person of ordinary skill at the time of the effective filing date upon reading Whitehead to adjust the size of the pellet, in particular the “maximum diameter” because Whitehead stated that the pellets can be made in any size.  The person of ordinary skill, drawing on a fund of knowledge common in the art, would have found it obvious to use a known technique (making different size pellets) to improve a similar product (Whitehead’s pellet) in the same way and thereby change the pellet dimensions to optimize it for an intended purpose.  
It would have been prima facie obvious to a person of ordinary skill at the time of the effective filing date upon reading Whitehead to adjust the mass of the pellet, in particular the total weight because Whitehead stated that the pellets can be made in any size and with any of several matrix materials, which would necessarily result in a range of pellet masses.  The person of ordinary skill, drawing on a fund of knowledge common in the art, would have found it obvious to use a known technique (modulating the pellet mass) to improve a similar product (Whitehead’s pellet) in the same way and thereby change the pellet mass to optimize it for an intended purpose.  
With regard to claim 16, the person of ordinary skill in the art would have found it obvious to adjust the size of the seed-containing pellet in the ordinary course of optimizing the seed-containing pellet for its intended use.  The ordinary artisan would have been motivated to adjust the pellet size in order to accommodate pellet distribution machinery and desirable application rates of pellets. 
The ordinary artisan would have had a reasonable expectation of success because Whitehead disclosed a versatile product not explicitly limited by seed type or seed mass.  The disclosure by Ford permits making a specific product.  
Consequently, the claimed invention, when taken as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because the combined teachings of the prior art are fairly suggestive of the claimed invention.  

B. 	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over AU 72699/74 (of record) (herein, Whitehead) (of record) in view of US Patent No. 4,145,206 (herein, Ford) (of record) as informed by Samples, “Turfgrass Establishment Turfgrass Seed”, University of Tennessee Extension [downloaded from the website https://extension.tennessee.edu/publications/Documents/W160-E.pdf on September 7, 2017] (herein, Samples) (of record) as applied to claims 1, 7-13, 16-19, and 21 above, and further in view of US 20160151805 A1 (herein, Scheffler) (of record). 

Scope and Contents of the Prior Art
The disclosures of Whitehead, Ford, and Samples are discussed above. 
Scheffler was directed to a granulated seed, i.e., seed-pellet.  Abstract. 
With regard to claim 14, Scheffler disclosed that the granulated seed, even after months of storage, should have the same germination rate at three days after watering as did the original seed.  [0013], [0101].  

Ascertainment of the Difference between the Scope of the Prior Art and the Claims (MPEP § 2141.012)
Whitehead did not explicitly disclose watering a seed-containing pellet, but Scheffler did and thereby cures the deficiency. 

Finding of Prima Facie Obviousness Rationale and Motivation 
(MPEP § 2142-2143) 
It would have been prima facie obvious to a person of ordinary skill at the time of the effective filing date upon reading Whitehead to use seed-containing pellets for actual planting and to turn to Scheffler for disclosure on such use of pelleted seed.  Moreover, the person of ordinary skill, drawing on a fund of knowledge common in the art (e.g. that pelleted seeds can be sown and subsequently watered), would have found it obvious to use a known technique (Scheffler’s disclosure of sowing and watering pelleted seeds) to improve a similar product in the same way and thereby produce a crop of, for example, lawn grass or cereal grain.  
The ordinary artisan would have had a reasonable expectation of success because Whitehead disclosed a versatile product and Scheffler disclosed suitable uses. 
Consequently, the claimed invention, when taken as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because the combined teachings of the prior art are fairly suggestive of the claimed invention.  

C. 	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over AU 72699/74 (of record) (herein, Whitehead) (of record) in view of US Patent No. 4,145,206 (herein, Ford) (of record) as informed by Samples, “Turfgrass Establishment Turfgrass Seed”, University of Tennessee Extension [downloaded from the website https://extension.tennessee.edu/publications/Documents/W160-E.pdf on September 7, 2017] (herein, Samples) (of record) as applied to claims 1, 7-13, 16-19, and 21 above, and further in view of US Patent No. 6,088,957 A (herein, Kazemzadeh). 

Scope and Contents of the Prior Art
The disclosures of Whitehead, Ford, and Samples are discussed above. 
Kazemzadeh was directed to a seed granule having a fertilizer, i.e., seed-pellet.  Abstract. 
With specific regard to claim 20, Kazemzadeh disclosed that the granule can comprise a gluing agent [i.e. binder], which can be, e.g. starch or bloodmeal [i.e. proteins] (column 3, paragraph 7) or gums, gelatins, proteins, or starches (column 6, paragraph 4).  

Ascertainment of the Difference between the Scope of the Prior Art and the Claims (MPEP § 2141.012)
Whitehead did not explicitly disclose incorporating a binder into the pellet, but Kazemzadeh did and thereby cures the deficiency. 

Finding of Prima Facie Obviousness Rationale and Motivation 
(MPEP § 2142-2143) 
It would have been prima facie obvious to a person of ordinary skill at the time of the effective filing date upon reading Whitehead to use seed-containing pellets for actual planting and to turn to Kazemzadeh for improvements in the pellet structure and strength of such pellets.  See, e.g. Kazemzadeh’s discussion of seed viability loss upon physical damage, at column 1, paragraph 3.  Moreover, the person of ordinary skill would have found it obvious to use a known technique (Kazemzadeh’s disclosure of including a binder in the pellet) to improve a similar product in the same way and thereby produce a pellet less likely to crumble in use (or, in Kazemzadeh’s disclosure, the product would adhere to itself).  
The ordinary artisan would have had a reasonable expectation of success because Whitehead disclosed a versatile product and Scheffler disclosed suitable uses. 
Consequently, the claimed invention, when taken as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because the combined teachings of the prior art are fairly suggestive of the claimed invention.  
Response to Applicant’s Argument
Applicants point out that Claim 1 recites that a cross-section of the pellet orthogonal to a longitudinal axis is essentially circular or of elliptic form while Whitehead pellet has a triangular cross-section. Applicant further argues an advantage of the instantly claimed cross-sectional shape over the shape in Whitehead is that the instantly claimed pellets are less prone to breaking, making them significantly more stable when bringing out the pellets on soil.
The Examiner maintains that nowhere in the instant specification is stability properties on the instant seed pellet mentioned. Moreover, the Applicant provides no side by side comparison for stability of the instantly claimed cross-section of the pellet orthogonal to a longitudinal axis being essentially circular or of elliptic over Whitehead’s pellet having a triangular cross-section. Applicant argues that the Examiner is required to consider inherent advantages arising from the instantly claimed invention, even if those advantages are not expressly stated in the specification, referencing MPEP 716.02(f). Applicant argues that pellets with the triangular cross section shown in Whitehead will be much more prone to mechanical disintegration upon being distributed onto soil. Applicant argues that instantly pellets having a circular or elliptic cross-sectional shape are at less risk of disintegration because there are no edges, which may be subjected to considerably higher forces upon being pitched due to the comparatively small area of contact. Applicant argues that a sharp edge is always at a higher risk of being damaged upon falling onto the ground than a smooth surface, free of edges. Applicant argues that Whitehead’s pellets falling on an edge will result in parts of the matrix being split off, thus reducing or removing the protective matrix surrounding the seeds. This is avoided with the configuration of the instant pellets being circular or elliptic cross-sectional shape. The Examiner is willing to consider inherency based on a comparative showing of the closest prior art which is merely differing primarily in the shape of the instant seed pellet. Since the prior art cited allows an Artisan in the field to arrive at the instant claimed seed pellet primarily differing shape, it is critical to demonstrate the criticality of the instant seed pellet shape being circular or of elliptic cross-sectional over Whitehead’s prior art seed pellet shape being a triangular cross-section. Nowhere, in the prosecution history of the instant application is this demonstrated. Applicant mentions statements related to the better stability of instant circular shape of the seed pellet over Whitehead’s triangular shape of the seed pellet providing no supporting evidence. If Whitehead’s seed pellets should break, how does breakage affect the efficacy of the Whitehead’s triangular seed pellet?   
Applicant argues that the instant claims require a cross-section of the pellet orthogonal to a longitudinal axis is essentially circular or of elliptic form which is more stable, less breakable than Whitehead’s triangular cross-sectional form the seed pellet. The Examiner appreciates that Applicant noted a concern in the Examiner’s argument date 3/2/20. Applicants are correct in that the Examiner intended to write then and maintain now that Applicant does not demonstrate with data the advantage of the instant seed pellet having a cross-section of the pellet orthogonal to a longitudinal axis of essentially circular or of elliptic form over Whitehead’s seed pellet having a triangular cross-sectional form. The Applicant states that the instant shape of the pellet seed having a cross-section of the pellet orthogonal to a longitudinal axis of essentially circular or of elliptic form is more stable than Whitehead’s seed pellet having a triangular cross-sectional form. However, Applicant provides no comparable stability results/data to support their statements that instant physical form of the seed pellet are more stable than instant physical form of the seed pellet. Design choice is up to the inventive and could offer patentable distinction and significance to an invention. Since design choice is a major difference between instant invention and Whitehead’s invention, then the criticality of the instantly claimed design choice should be provided in a side by side comparison to Whitehead’s design choice showing the unexpected results obtained using instant design choice and explaining the significance of instant design choice in the field of art to which it plans to be employed. 
Applicants have amended the claims to require the limitation, “wherein a cross section of the pellet orthogonal to a longitudinal axis is essentially circular or of elliptic form”. Applicant argues that Whitehead does not teach this limitation, but instead teaches a pellet having a triangular cross section. Applicant argues that this property of instant pellet having a cross section orthogonal to a longitudinal axis that is essentially circular or of elliptic form allows the instant pellet more stability toward soil than Whitehead’s pellet having a triangular cross section. Applicant argues that Whitehead’s pellet is produced by extrusion, yielding a pellet extrudate that can’t be reduced in size due to breaking or disintegrate. The Examiner argues that nowhere in the instant specification is stability properties on the instant seed pellet mentioned. For this reason, the Examiner argues that Applicant does not demonstrate the advantage of the instant seed pellet over Whitehead’s seed pellet. Applicant argues that seed size is critical and that the Examiner’s estimation of the total weights according to Whitehead results in values that are twice in the values of the instant invention. Applicants are making conclusory statements which are not based on evidence supporting the nonobviousness of Whitehead over instant pellet seed(e.g. Applicant calculations values versus Whitehead calculations). For this reason the Examiner maintains argues of record with respect to the seed size and total weights.    
 	Applicants have amended the claims to a pellet in total weight ranging from 50 to 250 mg. The Applicant argues that Whitehead teach a pellet weight of 400 mg. Applicant argues that Ford fails to teach pellet weights in the claimed ranged. The Examiner argues that in the absence of unexpected data for the claimed range of 50-250 mg pellet size over Whitehead’s 400 mg pellet, the Whitehead 400 mg pellet make the 250 mg tablet taught in the prior art obvious. 
	The Applicant asserts that Whitehead fails to show the claimed weight requirements of the individual seeds and the collective weight of the seeds in the pellet.  Reply at page 6, paragraph 7. 
	In response, the previous Office Action did not suggest that either the weight of individual seeds or the collective weight of all the seeds in the pellet was a design choice.  Rather, at page 9, paragraph 7, the Action noted that Whitehead illustrated a pellet having four seeds.  At page 16, paragraphs 6-7, the Action explained that the supplemental reference, Ford, was also directed to a seed-containing pellet and disclosed that the seeds can be, e.g. rye grass or fescue grass.  By using the information in another reference, Samples, the weight of an individual rye grass seed or fescue grass seed was found to be about 2 mg.  Action at page 17, paragraph 1.  Thus the combination of references makes obvious that a pellet having four seeds [disclosed by Whitehead] which are, e.g. rye grass or fescue grass seeds [disclosed by Ford], would have taught the instant claim element.  Specifically, a grass seed of 2 mg is within the “range of 2 to 5 mg” AND, moreover, the total weight of seeds in a pellet would be 8 [that is, 2 mg * 4 seeds] which is with “the range of 4 to 75 mg”.  Thus, the prior art of record disclosed the claimed element.  No Official Notice was needed or suggested by the Examiner.  
	The Applicant then argues that the Office Action “effectively asserts that it would be an inherent matter of design choice” to include two or more seeds that satisfy the claimed individual weight requirement and claimed collective weight requirement of the seeds in the pellet.  Reply at page 7, paragraph 3.  The Applicant then requests a citation of a reference or references in the next Office Action offering evidence that the claimed feature was well known in the art.  Id.  The Applicant also returns to the above Official Notice argument.  Id. 
	In response, the Applicant’s arguments lack foundation.  The Office Action provided a reasoned argument as to why the claimed invention would have been obvious and cited prior art that disclosed the claim elements.  The Office Action did not rely on Official Notice and did not rely on a design choice argument.  The Applicant has not addressed the grounds of rejection, but has rather chosen to make arguments that have no basis in the prosecution history.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,7-14,16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: Claims omits the units(mg) for the pellet total weight. See claim 1 line 5.


Conclusion
Claims 1 and 7-14,16-21 are rejected. 
Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALTON N PRYOR/Primary Examiner, Art Unit 1616